DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 22-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potharaju et al. (US PGPub 2012/0097163).
 Regarding claim 1, Potharaju teaches a respiratory humidification system which humidifies a flow of respiratory gases supplied to a user (see abstract and Fig. 2), the system comprising: 
A main housing that receives a removable humidification chamber (Fig. 2, 6);

A heating element that provides heat to the heating plate (Fig. 9A, 46); and
 A shroud that couples the heating element and the heating plate with the main housing (Fig. 91, frame 48 and perimeter 40 form a shroud that couples the heating element and plate to the housing), the shroud comprising at least one relief channel, wherein the at least one relief channel is shaped to receive excess adhesive when the heating element is adhered to the heating plate (see paragraph 123 and Fig. 11, frame 48 has a channel into which resin can be poured, the location of the frame below the heating element and heater plate would allow excess adhesive to be received in the channel).
Regarding claim 22, Potharaju further teaches wherein the shroud comprises legs that attach the shroud to the main housing (see figs 9B and 10A, the shroud has legs that surround groove 52 of the main housing to attach the shroud to the housing; see paragraph 140).
Regarding claim 23, Potharaju further teaches the system comprising potting that fills at least part of the shroud and at least partially encapsulates the heating element (see paragraph 123).
Regarding claim 24, Potharaju further teaches the at least one relief channel is recessed into the shroud or comprises a groove or substantially surrounds the heating element (see paragraph 123).
Regarding claim 26, Potharaju further teaches wherein the shroud comprises a recessed region that receives the heating element (see Fig. 9A, recess in which heating element 44 fits .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 17- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Potharaju et al. (US PGPub 2012/0097163) in view of Abbott et al. (US 6,924,468).
Regarding claim 2, Potharaju teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the heating element comprises a substrate and a resistive track on the substrate.
However, Abbott teaches an analogous system for heating materials that can be used in medical devices (see abstract and col. 3, lines 35-40) wherein the heating element comprises a substrate (Fig. 2, first layer 102) and a resistive track on the substrate (Fig. 2, heater layer 120).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the heating element of Potharaju to comprise a substrate and resistive element, as taught by Abbott, for the purpose of using a heat transfer system that is layered to efficiently conduct heat and protect the heater layer from contaminants (see col. 2, lines 35-45).
Regarding claim 3, Potharaju teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the heating element comprises a substrate and a resistive track wound in turns on the substrate.
However, Abbott teaches an analogous system for heating materials that can be used in medical devices (see abstract and col. 3, lines 35-40) wherein the heating element comprises a substrate (Fig. 2, first layer 102) and a resistive track wound in turns on the substrate (Fig. 2, heater layer 120; see figs 3A and 3B showing track wound in turns).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the heating element of Potharaju to comprise a substrate and resistive track wound in turns on the substrate, as taught by Abbott, for the purpose of using a heat transfer system that is layered to efficiently conduct heat and protect the heater layer from contaminants (see col. 2, lines 35-45).
Regarding claim 4, Potharaju, as modified by Abbott, further teaches wherein the resistive layer is not disposed in the central region of the substrate (see Fig. 4, Abbott teaches a configuration of the track where it is not disposed in the central region of the substrate).
Regarding claim 17, Potharaju, as modified by Abbott, further teaches wherein the resistive track is in an electrically in-series configuration (see Abbott Fig. 4 and col. 7, lines 26-35, the heater layer is a single component connected along a single conductive path). 
Regarding claim 18, Potharaju, as modified by Abbott, further teaches wherein the resistive track is a single resistive track (see Abbott figs 3A and 3B; see also col. 5, lines 41-46).
Regarding claim 19, Potharaju, as modified by Abbott, further teaches wherein two ends of the single resistive track terminate proximate the end of the substrate (see Fig. 4 of Abbott, two ends 20 terminate proximate the end of first layer 102).
Regarding claim 20, Potharaju, as modified by Abbott, further teaches wherein the resistive track comprises a thick film printed track (see Abbott col. 5, lines 46-53, the heater layer is made of a film that may have different thickness i.e. up to 1mm).
Regarding claim 21, Potharaju, as modified by Abbott, further teaches wherein the substrate is a ceramic substrate (see Abbott col. 4, lines 58-67, the first layer substrate may be made of ceramic or other material of similar characteristics).
Claim 5-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Potharaju et al. (US PGPub 2012/0097163) in view of Abbott et al. (US 6,924,468) as applied to claim 2 above, and further in view of Tang et al. (US PGPub 2014/0131904).
Regarding claim 5, Potharaju, as modified by Abbott, teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the heating element further comprises a temperature sensor disposed on the substrate.
However, Tang teaches an analogous humidifying device (see abstract and Fig. 3) wherein the heating element (see Fig. 5) further comprises a temperature sensor disposed on the substrate (Fig. 5, 52A, see also paragraphs 105-109, sensor placed on substrate layer).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the heating element of Potharaju to have a temperature sensor on the substrate, as taught by Tang, for the purpose of determining the heating apparatus temperate for feedback control (see paragraph 100 of Tang).
Regarding claim 6, Potharaju, as further modified, further teaches wherein the temperature sensor is spaced apart from the resistive track (see fig. 5 of Tang; see also paragraph 102, the sensor is spaced away from track 48; Tang also explicitly teaches a non-contact sensor can be used that’s spaced from the tracks).
Regarding claim 13, Potharaju, as further modified, further teaches wherein the temperature sensor connects with conductors that terminate proximate an end of the substrate (see Fig. 5 and paragraph 71 of Tang; sensor connects to conductor 54 at proximate end of the substrate).
Regarding claim 14, Potharaju, as further modified, teaches all previous elements of the claim as stated above. Potharaju does not teach a flexible PCB connected to the conductors. 
However, both Abbott and Tang teach providing a dielectric layer between the substrate and resistive track (see Abbott Fig. 2, layer 110; see Tang paragraph 9). Tang further teaches the dielectric layer is made of PCB (see Tang paragraph 9).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the heating element of Potharaju to include a 
Regarding claim 15, Potharaju, as further modified, teaches wherein the flexible PCB is connected to the conductors and the resistive track (see paragraph 9 of Tang; the layer is between the substrate and track, making the conductors and track connected to the layer).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Potharaju et al. (US PGPub 2012/0097163) in view of Abbott et al. (US 6,924,468) as applied to claim 2 above, and further in view of Cheung et al. (US PGPub 2015/0048530).
Regarding claim 7, Potharaju, as modified, teaches all previous elements of the claim as stated above. Potharaju does not teach wherein a spacing between the temperature sensor and the resistive track is greater than spacing between portions of the resistive track.
However, Cheung teaches an analogous humidification system (see abstract and Fig. 1) wherein there is spacing between the temperature sensor and the heating element (see Fig. 6; see also paragraph 135).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Potharaju with the teachings of Cheung and space the temperature sensor farther apart than the spacing of portions of track for the purpose of more accurately measuring the temperature of the heater and not the temperature of the resistive track.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Potharaju et al. (US PGPub 2012/0097163) in view of Abbott et al. (US 6,924,468), and further in view of Cheung et al. (US PGPub 2015/0048530) as applied to claim 7 above and further in view of Stefanski et al. (US PGPub 2017/0059190).
Regarding claim 8, Potharaju, as modified, teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the spacing between the temperature sensor and the resistive track is 1 cm to 20 cm, or 2 cm to 15 cm, or 5 cm to 10 cm, or 6 cm to 7cm.
However, Stefanski teaches a thermostat that solves the same problem of measuring heater temperature while minimizing temperature adverse effects of readings from the heat generating component itself (see abstract). Stefanski teaches spacing the temperature sensor and the heat generating component in the range of 1 cm to 1.5 cm or 6 cm to 7 cm (see paragraph 94).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the spacing of the temperature sensor and the resistive track of Potharaju within the range as taught by Stefanski, for the purpose of accounting for the heat generated by the resistive track affecting the temperature reading.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Potharaju et al. (US PGPub 2012/0097163) in view of Abbott et al. (US 6,924,468), and further in view of Tang et al. (US PGPub 2014/0131904) as applied to claim 5 above, and further in view of Row et al. (US PGPub 2010/0147299).
Regarding claim 12, Potharaju, as modified, teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the temperature sensor comprises a plurality of temperature sensors.
However, Row teaches an analogous humidifier (see abstract and Fig. 5a) with a heating element (Fig. 11, 42) comprising a plurality of temperature sensors (see Fig. 11, sensors 90 and 92; see paragraph 92).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the heating element of Potharaju to comprise multiple temperature sensors, as taught by Row, for the purpose of providing a more accurate temperature reading of the heating element by taking readings at multiple locations.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Potharaju et al. (US PGPub 2012/0097163) in view of Abbott et al. (US 6,924,468), and further in view of Tang et al. (US PGPub 2014/0131904) as applied to claim 5 above, and further in view of Vos et al. (US PGPub 2014/0216459).
Regarding claim 16, Potharaju, as modified, teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the temperature sensor is placed in a central region of the substrate so as to reduce a likelihood of the resistive track causing an incorrect measurement by the temperature sensor.
However, Vos teaches an analogous humidifier (see abstract and 4) wherein the temperature sensor is placed in a central region of the substrate (see Figs 29, 30, 31; see also paragraphs 155-159) so as to reduce a likelihood of the resistive track causing an incorrect 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the heating element of Potharaju to have a temperature sensor placed in a central region, as taught by Vos, for the purpose of getting an accurate reading of the temperature of the heating plate by taking the measurement from the center. Further, the rearrangement of the placement of the temperature sensor would be an obvious design choice (see MPEP 2144.04).
Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that Potharaju does not teach the limitation “the shroud comprising at least one relief channel, wherein the at least one relief channel is shaped to receive excess adhesive when the heating element is adhered to the heating plate” as recited in claim 1. 
Applicant argues that the cavity formed by the frame 48 of Potharaju does not meet this limitation because Potharaju teaches that this cavity is provided for pouring potting resin into. However, the limitation “the at least one relief channel is shaped to receive excessive adhesive” only requires that the channel is capable of performing this function (see MPEP 2111.04 regarding “adapted to” language). The cavity of Potharaju is fully capable of receiving excessive adhesive and, further, its location below the heating element and heater plate allows for this function. The cavity is certainly “shaped to” receive excessive adhesive before it is filled with 
Applicant further argues that Potharaju does not meet the limitation because Potharaju teaches that the heating element is preferably attached to the heating plate via double sided tape. However, the limitation “when the heating element is adhered to the heating plate” is a product-by-process claim that only requires the final product to be the heating element adhered to the heating plate and is not limited to the method the applicant uses to make that product and Potharaju teaches such a structure (see MPEP 2113). 
Applicant’s argument relies on limitations not found in the claims, in particular that the excessive adhesive is from adhesive overflowing from between the heating element and the heating plate in squeezing the two together. It is suggested that applicant amend to positively recite that the heating element is glued to the heating plate. It is further suggested to amend the claim to recite the location of the channel in relation to the heating plate or that at least a portion of the channel is not filled completely upon adhering the heating element to the heating plate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785        

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799